United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                   UNITED STATES COURT OF APPEALS
                                                               April 15, 2003
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 02-50799
                          Summary Calendar


                     UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                               versus

                     CHRISTIAN BALTAZAR-URIBE,

                                                 Defendant-Appellant.


            Appeal from the United States District Court
                  for the Western District of Texas
                         (EP-01-CR-1838-1-DB)


Before BARKSDALE, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

         Christian Baltazar-Uribe was indicted on six charges of

conspiracy to import marijuana. After hearing testimony of his co-

conspirators, a jury found him guilty on all counts.     Baltazar was

sentenced to 121-months incarceration.

     Baltazar contends:   (1) the evidence is insufficient because

the government witnesses were untrustworthy; and (2) the district




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
court erred in denying his motion for mistrial when the prosecutor

misstated a fact in closing argument.

     Baltazar's sufficiency claim is based only on government

witnesses lacking credibility.   Of course, the jury is the final

arbiter both of the weight of the evidence and of the credibility

of witnesses.   United States v. Restrepo, 994 F.2d 173, 182 (5th

Cir. 1993).     The testimony of a co-conspirator alone may be

sufficient to support a verdict. Id.    Baltazar has not shown the

evidence insufficient.

     Concerning Baltazar's claim that his motion for a mistrial

should have been granted after the prosecutor made a misstatement

of fact during closing argument, the district court did not abuse

its discretion. The jury was immediately directed to disregard the

erroneous comment and the prosecutor corrected his remark.   E.g.,

United States v. Crane, 445 F.2d 509, 520 (5th Cir. 1971).


                                                      AFFIRMED




                                 2